MEMORANDUM **
Antonio Barajas Villegas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order upholding an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s continuous physical *236presence determination for substantial evidence. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006). We grant the petition for review and remand.
An intervening change in the law requires us to remand on the issue of continuous physical presence. In Ibarra-Flores v. Gonzales, 439 F.3d 614, 619 (9th Cir.2006), we held that voluntary departure under threat of deportation breaks the accrual of continuous physical presence only where the alien is informed of and accepts the terms of the departure. Barajas Ville-gas credibly testified that he did not understand the documents he signed. The record contains a signed Request for Disposition form (stating that Barajas Villegas was giving up his right to a hearing before an IJ, his right to apply for relief, and agreeing to return to Mexico) that was provided in English only and Barajas Ville-gas testified that he could not read any English at that time.
Accordingly, we grant the petition for review and remand for further proceedings consistent with Ibarra-Flores.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.